Citation Nr: 0121386	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post left 
medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied an increased rating for left medial 
meniscectomy.  
The veteran offered testimony before the undersigned Member 
of the Board in June 2001.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected left knee disability 
because his symptoms have worsened, and the disability is 
productive of pain and instability.  He claims that his knee 
has given away and that he has fallen as a result.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In this regard, it directs that VA shall provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Pursuant to the veteran's claim for an increased rating, he 
was afforded a VA examination in March 2000.  The examiner 
remarked that he had no records to review.  While the 
veteran reported that he felt as if his left knee would 
"give out" sometimes, the examiner made no clinical 
findings concerning limitation of functional ability caused 
by the pain and weakness reported.  The Court has held that 
a medical examination must specifically address pertinent 
issues, and that the silence of an examiner cannot be relied 
on as evidence against a claim.  See Wisch v. Brown, 8 
Vet.App. 139 (1995).

Also of record is a private examination report dated June 
2000 from Edward Griffin, Jr., M.D.  Dr. Griffin indicated 
that the veteran had probable anterior cruciate insufficiency 
that was causing "significant instability" of the left 
knee.  He recommended arthroscopic examination and possible 
anterior cruciate ligament reconstruction.  As the veteran 
has presented evidence of instability of his left knee, the 
Board is of the opinion that he should be provided an 
additional VA orthopedic examination with an adequate 
assessment of functional limitation as a result of pain or 
instability, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995). 

In light of these circumstances, the Board has 
concluded that further development is required to 
comply with the VCAA.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment or 
evaluation for all medical care 
providers, VA or private, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should then schedule the veteran 
for a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the current degree of severity of 
the veteran's service-connected left knee 
disability.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and a statement attesting to the 
review of the folder should be included in 
the examination report.   Such tests as the 
examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability, 
to specifically include an assessment of 
the degree of severity of any instability 
or subluxation present, and an assessment 
of the frequency of any episodes of 
locking.  The degree of any instability 
or subluxation assessed should be 
expressed as slight, moderate, or severe.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
rationale for each opinion expressed 
should also be provided. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

5.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

7.  The RO should than readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected right ankle 
disability, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  
In addition, it should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




